Citation Nr: 0601134	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-02 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to increased initial evaluation for the service-
connected herniated discs of the cervical spine with 
radiculopathy of the left upper extremity, currently rated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1995 to April 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the RO.  

In July 2003, the veteran testified at a hearing before 
another Veterans Law Judge who is no longer employed at the 
Board.  The record does not show that the veteran has 
requested another hearing.  

In April 2004, the Board remanded the veteran's claim for 
additional development of the record.  

In April 2005, the RO assigned an increased rating of 20 
percent for the service-connected cervical spine disability, 
effective on April 14, 2001.  



FINDINGS OF FACT

The service-connected cervical spine disability is not shown 
to have been manifested by more than a moderate limitation of 
motion or functional loss due to pain; severe intervertebral 
disc syndrome has not been demonstrated during the course of 
the appeal; neither incapacitating episodes due to 
intervertebral disc syndrome, a limitation of flexion to less 
than 15 degrees, nor a separately ratable neurological 
deficit currently is shown.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5290, 5293 (2002) and Diagnostic Code 5243 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in May 2001, November 2001, and April 2004, 
the RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain.  

In the February 2002 Statement of the Case and the March 2003 
and April 2005 Supplemental Statement of the Case, the RO 
provided the regulations referable to the veteran's claim and 
thereby informed the veteran of the evidence needed to 
substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claim have been properly developed.  There 
is no further action to be undertaken to comply with the 
provisions of VCAA or its implementing regulations.  The 
Board will proceed to decide the veteran's claim for increase 
on the merits.  


Factual Background

Historically, in a September 2001 decision, the RO granted 
service connection for herniated disc disease of the cervical 
spine and assigned a noncompensable evaluation, effective on 
April 14, 2001.  This decision was based on service medical 
records that noted intervertebral disk space narrowing and 
disk desiccation at C4-5 and C6-7, and the July 2001 VA 
examination.  

The July 2001 VA examination the veteran reported having pain 
in his neck, which would radiate into his shoulders at least 
once a week and would last about two days.  He reported 
having occasional numbness in the left index finger two to 
three times a month.  

On examination, the veteran's neck was supple, with left and 
right lateral bending of 0 to 40 degrees, extension from 0 to 
60 degrees, flexion from 0 to 35 degrees, left rotation from 
0 to 65 degrees, and right rotation from 0 to 80 degrees.  

There was some tenderness in the posterior cervical spine.  
There was 5/5 motor strength throughout all planes of the 
bilateral shoulders.  There was normal range of motion in the 
shoulders.  There was normal sensation throughout both upper 
extremities.  

The X-ray studies showed normal configuration and alignment 
of the vertebrae, with normal disc space height, and no 
osteophyte formation.  

The impression was that of two herniated cervical discs with 
some residual problems from those herniated discs.  

In a February 2002 decision, the RO increased the evaluation 
for the service-connected herniated discs of the cervical 
spine to 10 percent, effective on April 14, 2001.  

The February 2003 VA examination indicates that the veteran 
reported neck and upper trapezius pain every morning that 
lasted through the early afternoon and was worse during the 
cold weather.  

He also reported having random numbness in the first three 
fingers for a total of about two hours, on an average day.  
His symptoms were worse with lengthy sitting.  He stated that 
he had a chronically reduced range of motion.  During the 
morning flare-ups, he estimated that his normal range of 
motion was reduced by about one-third.  

On examination, there was 30 degrees of extension, 45 degrees 
of flexion, 30 degrees of lateral bending in each direction, 
and 70 degrees of rotation in each direction.  

The veteran stated that, in the past 12 months, he had not 
experienced any periods of incapacitation that required bed 
rest as prescribed by a physician.  There was no palpable 
muscle spasm or localized tenderness.  Both arms demonstrated 
normal range of motion and muscle strength, and grip strength 
on both sides was strong and equal.  The finger dexterity on 
both sides was normal and equal bilaterally.  

The X-ray studies of the cervical spine showed no fractures 
or dislocations; the disc spaces were well maintained, and no 
neural foraminal narrowing was seen.  The examiner's 
assessment was that of cervical strain with symptoms 
consistent with cervical radiculopathy.  No objective 
radicular signs were present.  There was mild to moderate 
associated range of motion impairment.  

At the July 2003 hearing, the veteran testified in relevant 
part that he took medication for his pain.  He stated that he 
sometimes had numbness in his fingers.  He reported having 
constant pain in his neck.  Reportedly, he had not missed any 
days of work due to his neck pain, but did have to modify his 
activities, such as lifting and moving things, due to his 
neck disability.  

A September 2003 VA outpatient note indicates that the 
veteran reported having pain and muscle tightening in his 
neck and shoulders.  He reported that sometimes he would have 
numbness and tingling in his left ring and small fingers.  

On examination, the veteran had mild pain.  There was 
soreness and stiffness of the posterior neck.  His cervical 
range of motion was restricted on rotation, to about 40 
degrees to the right and to the left.  His flexion and 
extension were also restricted to "about 40 normal 
expectation."  

The deep tendon reflexes of both upper limbs were 2+/4; his 
strength and sensation were intact.  A loss of the normal 
physiologic curve was noted.  The assessment was that of 
cervical pain.  

An October 2003 VA MRI report indicates findings of 
multilevel disc disease with left lateralization at levels 5-
6 and 6-7.  

A November 2003 VA outpatient note indicates that a 
neurosurgeon looked at the veteran's MRI and opined that 
surgery would not be of any benefit.  

A December 2003 VA outpatient note indicates that the veteran 
had pain from his neck to his fingers.  He stated that his 
pain was intermittent, but with overuse, he would have 
lingering numbness and tingling along the arm.  

The veteran denied having any problems with his gait, 
activities of daily living, or bowel or bladder dysfunction.  
An EMG study was performed.  

The assessment was that of mild chronic denervation at the 
level of C7 on paraspinous testing.  Normal velocities at 
motor and sensory nerves without evidence of peripheral 
neuropathy or compression neuropathy.  

A March 2004 VA outpatient note indicates that the veteran 
reported neck pain with left radiculopathy.  He described the 
pain as sharp or stabbing, with a component of numbness, with 
intermittent pain with a low level of base pain.  He denied 
any bowel or bladder incontinence or motor deficits.  An MRI 
was performed.  The assessment was that of cervical 
osteophytes with mild disc herniated nucleus pulposus.  

The January 2005 VA examination report indicated that the 
claims file had been reviewed.  The veteran reported pain in 
his neck.  He reported that a recent epidural in mid-2004 had 
greatly decreased his pain and had resulted in almost 
complete relief of all his symptoms, except for a very 
minimal recurrence of pain during the last two weeks in the 
base of the neck only.  

On examination, there was flexion to 45 degrees, extension to 
30 degrees, lateral bending in each direction to 45 degrees, 
and rotation in each direction to 75 degrees.  There was no 
pain on motion; however, there was pain on achievement of 
each of the extremes.  There was no objective pain behavior 
or muscle atrophy.  

The veteran denied weakened movement and excess fatigability 
or incoordination, and there was no clinical evidence 
thereof.  There were no observable changes in the condition 
of the skin.  There were no other medical or non-medical 
problems that had an impact on the veteran's neck function.  

The impression was that of multi-level degenerative disc 
disease with left lateralization at C5-6 and C6-7.  The 
examiner stated that there was also cervical radiculopathy as 
a result of the veteran's disability, but such symptoms had 
been absent for the last six months as a result of epidural 
injection.  It was noted that the veteran's disability 
involved only the disc and associated nerve root and did not 
involve any associated muscles or joints.  

The examiner added that the veteran had normal posture and 
gait and did not use any assistive devices.  Additionally, 
the examiner stated that there was no pain on range of motion 
of any joints except for the cervical spine or additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, substantive 
changes were made twice to that portion of the Rating 
Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  

The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes that the veteran was provided notice of 
the change in the regulations in the March 2003 and April 
2005 Supplemental Statements of the Case.  

In this case, the service-connected cervical spine disability 
has been evaluated by the RO under former Diagnostic Codes 
5290, 5293, and under the amended Diagnostic Code 5243.  38 
C.F.R. § 4.71a (2002 and 2005).  

The service-connected cervical spine disability is currently 
rated as 20 percent disabling under the amended Diagnostic 
Code 5243.  38 C.F.R. § 4.71a (2005).  

Under the former Diagnostic Code 5290, limitation of motion 
of the cervical spine was rated 10 percent disabling when 
slight, 20 percent disabling when moderate, and 30 percent 
disabling when severe.  

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).  

Under the former Diagnostic Code 5293 (prior to September 26, 
2003), a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  

A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  

Because the veteran did not suffer from a fracture of a 
segment of the cervical spine or favorable or unfavorable 
ankylosis or favorable/unfavorable angle ankylosis, 
Diagnostic Codes 5285, 5286 and 5287 (prior to September 26, 
2003) are not for application.  

The same is true for Diagnostic Codes 5235, 5238, 5240 and 
5241 (after September 25, 2003) (the changed or new rating 
criteria).  Effective on September 26, 2003, Diagnostic Code 
5293 was renumbered and revised at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Under that Diagnostic Code, intervertebral disc syndrome is 
to be evaluated under the new General Rating Formula for 
Diseases and Injuries of the Spine.  

Under the new general rating criteria, a 10 percent 
evaluation is warranted for disability of the cervical spine 
when there is forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the 
cervical spine when there is forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

An evaluation of 30 percent is not warranted under the new 
criteria unless there is forward flexion of the cervical 
spine to 15 degrees or less.  An evaluation of 40 percent 
requires unfavorable ankylosis of the entire cervical spine.  
An evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.  

The Board notes that, because the evidence does not 
demonstrate that the veteran has been prescribed bed rest by 
a physician as a means of treatment for his intervertebral 
disc syndrome, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not for 
application in this case.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

Having reviewed the complete record, the Board finds that the 
evidence is against granting an evaluation in excess of 20 
percent for the service-connected cervical spine disability 
under either the new Diagnostic Code 5243 or the former 
Diagnostic Code 5293 or Diagnostic Code 5290.  

With regard to an increased rating under the former 
Diagnostic Code 5290, the Board has thoroughly reviewed the 
medical evidence, but cannot find that the veteran's cervical 
spine range of motion is shown to have been limited to a 
severe degree.  

Indeed, the various VA examinations indicate that the 
veteran's most limited range of flexion was to 35 degrees 
(July 2001), his most limited range of extension was to 30 
degrees (February 2003, his most limited range of lateral 
flexion was to 30 degrees (February 2003), and his most 
limited range of rotation was to 65 degrees (July 2001).  

Furthermore, the most recent VA examination report from 
January 2005 shows that the veteran had flexion to 45 
degrees, extension to 30 degrees, lateral bending in each 
direction to 45 degrees, and rotation in each direction to 75 
degrees.  

The Board notes that this demonstrated cervical spine range 
of motion is almost "normal," when compared with the values 
set forth in the Schedule for Rating Disabilities.  See 38 
C.F.R. § 4.71a, Plate V.  

While the evidence shows that the veteran has had some 
limitation of motion of his cervical spine throughout the 
entire appeal period, the Board finds that the demonstrated 
limitation of motion does not rise to the level of severe, as 
to warrant an increased rating under DC 5290.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 20 
percent under Diagnostic Code 5290.  

With regard to an increased rating under the former 
Diagnostic Code 5293, the Board has thoroughly reviewed the 
veteran's medical records, but cannot find that the veteran 
has intervertebral disc syndrome that could be characterized 
as severe, with recurring attacks with intermittent relief, 
as to warrant an increased rating.  

Indeed, the various VA examinations indicate that the veteran 
had radiating pain and flare-ups of pain on a weekly basis.  
However, the veteran consistently denied any problems with 
his gait, activities of daily living or bowel or bladder 
dysfunction.  

Additionally, at the January 2005 VA examination, the veteran 
reported that an epidural injection had greatly decreased his 
pain and almost completely relieved his symptoms.  

While the evidence demonstrates that the veteran has had 
flare-ups of pain as a result of his cervical spine 
disability, the evidence shows that he has had relief from 
pain, specifically, a recent epidural injection has resulted 
in almost complete relief.  

Therefore, the Board finds that the demonstrated symptoms of 
the intervertebral disc syndrome do not cause severe 
disablement consistent with recurring attacks and only 
intermittent relief.  A separately ratable neurological 
deficit is not shown.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 20 
percent under Diagnostic Code 5293.  

With regard to an increased rating under the amended 
Diagnostic Code 5243, the Board has thoroughly reviewed the 
veteran's medical records and cannot find that the veteran's 
intervertebral disc syndrome, for the period beginning on 
September 26, 2003 warrants an increased evaluation.  

The January 2005 VA examination indicates that the veteran 
had flexion to 45 degrees, extension to 30 degrees, lateral 
bending in each direction to 45 degrees, and rotation in each 
direction to 75 degrees.  This demonstrated range of motion 
is equal to a combined range of motion of the cervical spine 
of 315 degrees.  

A higher rating is not warranted for the period beginning on 
September 26, 2003, because the evidence does not demonstrate 
that the veteran has forward flexion of the cervical spine 
limited to 15 degrees or less.

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 20 
percent under Diagnostic Code 5243.  

In view of the current range of motion findings (flexion to 
45 degrees and extension to 30 degrees), the Board finds that 
the degree of functional impairment caused by the cervical 
spine disability, as set forth in the Deluca case, is 
contemplated in the current 20 percent rating.  

On the January 2005 VA examination, the veteran reported, and 
objective behavior confirmed, that he did not have any 
weakened movement, incoordination or fatigability.  As such, 
the criteria for a higher rating under Diagnostic Code 5243 
for the service-connected cervical spine disability have not 
been met.  

Additionally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
cervical spine disability, as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time during the course of the appeal has the service-
connected disability been shown to have been more disabling 
than as currently rated.  



ORDER

An initial evaluation in excess of 20 percent for the 
service-connected herniated discs of the cervical spine with 
radiculopathy of the left upper extremity is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


